UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission file number 1-08323 CIGNA Corporation (Exact name of registrant as specified in its charter) Delaware 06-1059331 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) Two Liberty Place, 1601 Chestnut Street Philadelphia, Pennsylvania 19192 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code (215) 761-1000 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo _ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer x Accelerated Filer Non-Accelerated Filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes _No x As of July 20, 2007, 282,862,072 shares of the issuer's common stock were outstanding. CIGNA CORPORATION INDEX Page No. PART I. FINANCIAL INFORMATION Item 1.Financial Statements Consolidated Statements of Income 1 Consolidated Balance Sheets 2 Consolidated Statements of Comprehensive Income and Changes in Shareholders' Equity 3 Consolidated Statements of Cash Flows 5 Notes to the Financial Statements 6 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 51 Item 4. Controls and Procedures 52 PART II. OTHER INFORMATION Item 1.Legal Proceedings 53 Item 1A. Risk Factors 54 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 55 Item 4.Submission of Matters to a Vote of Security Holders 56 Item 6.Exhibits 57 SIGNATURE 58 EXHIBIT INDEX E-1 As used herein, CIGNA refers to one or more of CIGNA Corporation and its consolidated subsidiaries. CIGNA Corporation Consolidated Statements of Income Three Months Ended Six Months Ended June 30, June 30, (Inmillions, except per share amounts) 2007 2006 2007 2006 Revenues Premiums and fees $ 3,757 $ 3,369 $ 7,465 $ 6,637 Net investment income 279 299 559 628 Other revenues 356 424 721 790 Realized investment gains (losses) (11 ) 6 10 150 Total revenues 4,381 4,098 8,755 8,205 Benefits and Expenses Health Care medical claims expense 1,729 1,493 3,448 2,941 Other benefit expenses 834 825 1,670 1,613 Other operating expenses 1,490 1,372 2,896 2,715 Total benefits and expenses 4,053 3,690 8,014 7,269 Income from Continuing Operations before Income Taxes 328 408 741 936 Income taxes (benefits): Current 163 65 295 319 Deferred (52 ) 70 (48 ) (8 ) Total taxes 111 135 247 311 Income from Continuing Operations 217 273 494 625 Loss from Discontinued Operations, Net of Taxes (19 ) - (7 ) - Net Income $ 198 $ 273 $ 487 $ 625 Earnings Per Share - Basic: Income from continuing operations $ 0.76 $ 0.79 $ 1.72 $ 1.77 Loss from discontinued operations (0.06 ) - (0.03 ) - Net income $ 0.70 $ 0.79 $ 1.69 $ 1.77 Earnings Per Share - Diluted: Income from continuing operations $ 0.75 $ 0.78 $ 1.68 $ 1.74 Loss from discontinued operations (0.07 ) - (0.02 ) - Net income $ 0.68 $ 0.78 $ 1.66 $ 1.74 Dividends Declared Per Share $ 0.010 $ 0.008 $ 0.018 $ 0.017 The accompanying Notesto the Financial Statements are an integral part of these statements. 1 CIGNA Corporation Consolidated Balance Sheets (Inmillions, except per share amounts) As of June 30, As of December 31, 2007 2006 Assets Investments: Fixed maturities, at fair value (amortized cost, $11,547; $11,202) $ 12,017 $ 11,955 Equity securities, at fair value (cost, $113; $112) 128 131 Mortgage loans 3,656 3,988 Policy loans 1,451 1,405 Real estate 48 117 Other long-term investments 502 418 Short-term investments 20 89 Total investments 17,822 18,103 Cash and cash equivalents 1,104 1,392 Accrued investment income 206 223 Premiums, accounts and notes receivable 1,552 1,459 Reinsurance recoverables 7,633 8,045 Deferred policy acquisition costs 761 707 Property and equipment 568 632 Deferred income taxes, net 1,001 926 Goodwill 1,741 1,736 Other assets, including other intangibles 744 611 Separate account assets 8,394 8,565 Total assets $ 41,526 $ 42,399 Liabilities Contractholder deposit funds $ 8,929 $ 9,164 Future policy benefits 8,035 8,245 Unpaid claims and claim expenses 4,190 4,271 Health Care medical claims payable 1,028 960 Unearned premiums and fees 548 499 Total insurance and contractholder liabilities 22,730 23,139 Accounts payable, accrued expenses and other liabilities 4,586 4,602 Short-term debt - 382 Long-term debt 1,792 1,294 Nonrecourse obligations 15 87 Separate account liabilities 8,394 8,565 Total liabilities 37,517 38,069 Contingencies — Note 15 Shareholders’ Equity Common stock (par value per share, $0.25; shares issued, 351; 160) 88 40 Additional paid-in capital 2,460 2,451 Net unrealized appreciation, fixed maturities $ 63 $ 187 Net unrealized appreciation, equity securities 10 22 Net unrealized depreciation, derivatives (25 ) (15 ) Net translation of foreign currencies 38 33 Postretirement benefits liability adjustment (343 ) (396 ) Accumulated other comprehensive loss (257 ) (169 ) Retained earnings 6,513 6,177 Less treasury stock, at cost (4,795 ) (4,169 ) Total shareholders’ equity 4,009 4,330 Total liabilities and shareholders’ equity $ 41,526 $ 42,399 Shareholders’ Equity Per Share $ 14.14 $ 14.63 The accompanying Notes to the Financial Statements are an integral part of these statements. 2 CIGNA Corporation Consolidated Statements of Comprehensive Income and Changes in Shareholders’ Equity (Inmillions, except per share amounts) Three Months Ended June 30, 2007 2006 Compre- Share- Compre- Share- hensive holders’ hensive holders’ Income Equity Income Equity Common Stock, April 1 $ 40 $ 40 Effect of issuance of stock for stock split 48 - Common Stock, June 30 88 40 Additional Paid-In Capital, April 1 2,485 2,419 Effect of issuance of stock for employee benefit plans 23 9 Effect of issuance of stock for stock split (48 ) - Additional Paid-In Capital, June 30 2,460 2,428 Accumulated Other Comprehensive Loss, April 1 (171 ) (602 ) Net unrealized depreciation, fixed maturities $ (118 ) (118 ) $ (67 ) (67 ) Net unrealized depreciation, equity securities - - (1 ) (1 ) Net unrealized depreciation on securities (118 ) (68 ) Net unrealized depreciation, derivatives (9 ) (9 ) (8 ) (8 ) Net translation of foreign currencies 5 5 5 5 Postretirement benefits liability adjustment 36 36 - - Minimum pension liability - - (9 ) (9 ) Other comprehensive loss (86 ) (80 ) Accumulated Other Comprehensive Loss, June 30 (257 ) (682 ) Retained Earnings, April 1 6,375 5,425 Net income 198 198 273 273 Effects of issuance of stock for employee benefit plans (57 ) (9 ) Common dividends declared (3 ) (3 ) Retained Earnings, June 30 6,513 5,686 Treasury Stock, April 1 (4,577 ) (1,930 ) Repurchase of common stock (346 ) (876 ) Other, primarily issuance of treasury stock for employee benefit plans 128 28 Treasury Stock, June 30 (4,795 ) (2,778 ) Total Comprehensive Income and Shareholders’ Equity $ 112 $ 4,009 $ 193 $ 4,694 The accompanying Notes to the Financial Statements are an integral part of these statements. 3 CIGNA Corporation Consolidated Statements of Comprehensive Income and Changes in Shareholders’ Equity Six Months Ended June 30, 2007 2006 Compre- Share- Compre- Share- hensive holders’ hensive holders’ Income Equity Income Equity Common Stock, January 1 $ 40 $ 40 Effect of issuance of stock for stock split 48 - Common Stock, June 30 88 40 Additional Paid-In Capital, January 1 2,451 2,385 Effect of issuance of stock for employee benefit plans 57 43 Effect of issuance of stock for stock split (48 ) - Additional Paid-In Capital, June 30 2,460 2,428 Accumulated Other Comprehensive Loss, January 1 prior to implementation effect (169 ) (509 ) Implementation effect of SFAS No.155 (see Note 2) (12 ) - Accumulated Other Comprehensive Loss, January 1 as adjusted (181 ) (509 ) Net unrealized depreciation, fixed maturities $ (124 ) (124 ) $ (162 ) (162 ) Net unrealized depreciation, equity securities - - (5 ) (5 ) Net unrealized depreciation on securities (124 ) (167 ) Net unrealized depreciation, derivatives (10 ) (10 ) (9 ) (9 ) Net translation of foreign currencies 5 5 12 12 Postretirement benefits liability adjustment 53 53 - - Minimum pension liability - - (9 ) (9 ) Other comprehensive loss (76 ) (173 ) Accumulated Other Comprehensive Loss, June 30 (257 ) (682 ) Retained Earnings, January 1 prior to implementation effects 6,177 5,162 Implementation effect of SFAS No. 155 (see Note 2) 12 - Implementation effect of FIN 48 (see Note 2) (29 ) - Retained Earnings, January 1 as adjusted 6,160 5,162 Net income 487 487 625 625 Effects of issuance of stock for employee benefit plans (129 ) (95 ) Common dividends declared (5 ) (6 ) Retained Earnings, June 30 6,513 5,686 Treasury Stock, January 1 (4,169 ) (1,718 ) Repurchase of common stock (922 ) (1,295 ) Other, primarily issuance of treasury stock for employee benefit plans 296 235 Treasury Stock, June 30 (4,795 ) (2,778 ) Total Comprehensive Income and Shareholders’ Equity $ 411 $ 4,009 $ 452 $ 4,694 The accompanying Notes to the Financial Statements are an integral part of these statements. 4 CIGNA Corporation Consolidated Statements of Cash Flows (Inmillions) Six Months Ended June 30, 2007 2006 Cash Flows from Operating Activities Net income $ 487 $ 625 Adjustments to reconcile net income to net cash provided by operating activities: Loss from discontinued operations 7 - Insurance liabilities 77 (160 ) Reinsurance recoverables 50 47 Deferred policy acquisition costs (56 ) (38 ) Premiums, accounts and notes receivable (73 ) 159 Other assets (154 ) (6 ) Accounts payable, accrued expenses and other liabilities (31 ) (393 ) Current income taxes 80 134 Deferred income taxes (48 ) (8 ) Realized investment gains (10 ) (150 ) Depreciation and amortization 98 107 Gains on sales of businesses (excluding discontinued operations) (22 ) (33 ) Mortgage loans originated and held for sale (5 ) (312 ) Proceeds from sales of mortgage loans held for sale - 99 Other, net 18 10 Net cash provided by operating activities 418 81 Cash Flows from Investing Activities Proceeds from investments sold: Fixed maturities 362 1,745 Equity securities 23 17 Mortgage loans 452 292 Other (primarily short-term investments) 107 893 Investment maturities and repayments: Fixed maturities 432 505 Mortgage loans 91 147 Investments purchased: Fixed maturities (1,092 ) (1,592 ) Equity securities (11 ) (40 ) Mortgage loans (206 ) (545 ) Other (primarily short-term investments) (258 ) (485 ) Property and equipment sales 70 - Property and equipment purchases (105 ) (67 ) Cash provided by investing activities of discontinued operations 42 - Other acquisitions/dispositions, net cash used (5 ) - Conversion of single premium annuity business - (45 ) Other, net (6 ) - Net cash provided by (used in) investing activities (104 ) 825 Cash Flows from Financing Activities Deposits and interest credited to contractholder deposit funds 274 293 Withdrawals and benefit payments from contractholder deposit funds (277 ) (318 ) Change in cash overdraft position 7 (4 ) Net proceeds on issuance of long-term debt 498 - Repayment of long-term debt (378 ) (100 ) Repurchase of common stock (940 ) (1,273 ) Issuance of common stock 218 180 Common dividends paid (5 ) (6 ) Net cash used in financing activities (603 ) (1,228 ) Effect of foreign currency rate changes on cash and cash equivalents 1 1 Net decrease in cash and cash equivalents (288 ) (321 ) Cash and cash equivalents, beginning of period 1,392 1,709 Cash and cash equivalents, end of period $ 1,104 $ 1,388 Supplemental Disclosure of Cash Information: Income taxes paid, net of refunds $ 174 $ 164 Interest paid $ 60 $ 52 The accompanying Notes to the Financial Statements are an integral part of these statements. 5 CIGNA CORPORATION NOTES TO THE FINANCIAL STATEMENTS NOTE 1– BASIS OF PRESENTATION The consolidated financial statements include the accounts of CIGNA Corporation, its significant subsidiaries, and variable interest entities of which CIGNA is the primary beneficiary, which are referred to collectively as “CIGNA.”Intercompany transactions and accounts have been eliminated in consolidation.These consolidated financial statements were prepared in conformity with accounting principles generally accepted in the United States of America. The interim financial statements are unaudited but include all adjustments (including normal recurring adjustments) necessary, in the opinion of management, for a fair statement of financial position and results of operations for the periods reported.The interim consolidated financial statements and notes should be read in conjunction with the Consolidated Financial Statements and Notes in CIGNA’s Annual Report to Shareholders and Form 10-K for the year ended December 31, 2006. The preparation of interim financial statements necessarily relies heavily on estimates.This and certain other factors, such as the seasonal nature of portions of the insurance business as well as competitive and other market conditions, call for caution in estimating full year results based on interim results of operations. All weighted average shares, per share amounts and references to stock compensation for all periods presented have been adjusted to reflect the three-for-one stock split effective June 4, 2007 (see Note 4).Par value and treasury stock were not affected by the stock split and, as a result, CIGNA reclassified $48 million from additional paid-in capital to common stock to reflect the issuance of approximately 191 million in additional shares at par value. Beginning in 2007, CIGNA reports the results of the run-off retirement business in Other Operations.Prior periods have been restated to conform to this presentation. Discontinued operations.Summarized financial data for discontinued operations primarily represents: · an impairment loss recorded in the second quarter of 2007 associated with the probable sale of the Chilean insurance operations as disclosed in Note 3; and · realized gains on the disposition of certain directly-owned real estate investments during the second quarter and six months of 2007 as disclosed in Note 9. Three Months Six Months Ended Ended June 30, June 30, (In millions) 2007 2006 2007 2006 Income before income taxes $ 7 $ - $ 25 $ - Income taxes (3 ) - (9 ) - Income from operations 4 - 16 - Impairment loss, net of tax (23 ) - (23 ) - Loss from discontinued operations, net of tax $ (19 ) $ - $ (7 ) $ - Unless otherwise indicated, amounts in these Notes exclude the effects of discontinued operations. Variable interest entities.During the six months of 2007, certain real estate joint ventures and the remaining entity that issues investment products liquidated their primary assets and liabilities.As a result, at June 30, 2007, CIGNA consolidates $6 million in assets and $5 million in liabilities as the primary beneficiary of one real estate joint venture and no longer consolidates any assets or liabilities related to collateralized loan obligations (CLO).As of December 31, 2006, CIGNA consolidated $57 million in assets and $47 million in liabilities related to real estate joint ventures, and $55 million in assets and $26 million in liabilities related to CLO’s. 6 NOTE 2– RECENT ACCOUNTING PRONOUNCEMENTS Uncertain tax positions.Effective January 1, 2007, CIGNA implemented Financial Accounting Standards Board (FASB) Interpretation No. (FIN) 48, "Accounting for Uncertainty in Income Taxes." This interpretation provides guidance for recognizing and measuring uncertain tax positions that are "more likely than not" to result in a benefit if challenged by the Internal Revenue Service (IRS).The guidance clarifies that the amount of tax benefit recognized should be measured using management's best estimate based on the most favorable expected benefit with greater than fifty percent likelihood of being realized.The interpretation also requires that interest expense and penalties be recognized for any reserved portion of an uncertain tax position beginning when the effect of that position is reported to tax authorities.The cumulative effect of implementing the interpretation for unrecognized tax benefits decreased opening retained earnings by $29 million.See Note 12for additional information. Certain financial instruments.Effective January 1, 2007, CIGNA implemented Statement of Financial Accounting Standards (SFAS) No. 155, "Accounting for Certain Hybrid Financial Instruments”, an amendment of FASB Statements No. 133 and 140. This standard clarifies when certain financial instruments and features of financial instruments must be treated as derivatives and reported on the balance sheet at fair value with changes in fair value reported in net income. At adoption, CIGNA elected to fair value certain existing investments in preferred stock and debt securities with call or conversion features (hybrid securities) and future changes in the fair value of these investments will be reported in net income. As a result, CIGNA reclassified $12 million after-tax of unrealized appreciation from the opening balance of accumulated other comprehensive loss to retained earnings with no net change to total shareholders' equity. In addition, this standard may affect future income recognition for certain future financial instruments if the fair value election is used or if additional derivatives are identified because any changes in their fair values will be recognized in net income each period. See
